Citation Nr: 1750619	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUE

Entitlement to service connection for prostate hypertrophy, to include as due to exposure to herbicides and/or as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.  In July 2016, the Board remanded the issues of service connection for prostate hypertrophy and hypertension.  In September 2016, the RO granted service connection for hypertension; thus the matter remaining on appeal is set forth as indicated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Veteran's most recent VA examination, he submitted medical treatise evidence that indicated his prostate condition was caused by his service-connected disabilities.  See Appellate Brief, 1-3 (Sept. 28, 2017).  As noted above, the RO awarded service connection for hypertension, and the Veteran is now claiming service connection for BPH on a secondary basis.  

Although he is not competent to provide expert medical opinion on this theory, the Board finds that the submitted evidence is adequate to warrant a remand for additional medical opinion on the issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records relevant to the issue remaining on appeal.

2.  Forward the Veteran's claims file to an appropriate examiner to provide an opinion as to the nature and etiology of his claimed benign prostate hypertrophy (BPH).  It is left to the examiner's discretion whether to reexamine the Veteran.    

For any diagnosed prostate disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's active duty service, to include as due to his conceded exposure to herbicides.  

The examiner is also asked to opine whether it is at least as likely as not that the Veteran's prostate disability was caused or aggravated by any of his service-connected disabilities.  

The examiner is asked to consider the treatise evidence cited in the September 2017 Appellate Brief showing a possible link between hypertension and BPH.  

A clear and complete rationale should be provided for any opinions expressed. 

3.  Then re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


